— Appeal by defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered August 12, 1982, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The alleged errors in the charge were not properly preserved for review as no objection was raised at trial to the allegedly improper charge nor were any exceptions taken thereto (see CPL 470.05, subd 2; People v Hoke, 62 NY2d 1022; People v Thomas, 50 NY2d 467; People v Cruz, 97 AD2d 518). As the charge, taken in its entirety, adequately explained the concepts of proof necessary in a criminal case, reversal is not required in the interest of justice (People v Townes, 104 AD2d 1057; People v Thompson, 97 AD2d 554; People v Ortiz, 92 AD2d 595). Mollen, P. J., Bracken, O’Connor and Niehoff, JJ., concur.